As filed with the Securities and Exchange Commission on June 10, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 Classic Rules Judo Championships, Inc. (Name of small business issuer in its charter) Delaware 20-8424623 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 100 Research Drive, Suite 16 Stamford, CT 06906 Tel: (203) 327-6665 (Address and telephone number of principal executive offices and principal place of business) Corporations USA, LLC 341 Raven Circle Wyoming, DE 19934 (866) 356-2872 (Name, address and telephone number for agent for service) Copies to: Jerry Gruenbaum, Esq. Law Offices of SEC Attorneys, LLC Center Court Square Building 116 Court Street, Suite 707 New Haven, Connecticut 06510 Approximate date of proposed sale to the public: As soon as practical after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company[X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered 1 Proposed Maximum Offering Price Per Unit 2 Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock $0.001 par value $ 0.01 $ $ Total $ $ $ (1) Represents common shares currently outstanding to be sold by the selling security holders. (2) There is no current market for the securities and the price at which the shares held by the selling security holders will be sold is unknown.Although the registrant's common stock has a par value of $0.001, the registrant believes that the calculation of $0.01 per share is a bona fide estimate of the offering price in accordance with Rule 457(a).In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. 1 THE INFORMATION IN THIS PRELIMINARY PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT BECOMES EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS Subject to completion, dated Classic Rules Judo Championships, Inc. 10,575,962 Shares of Common Stock at held by stockholders This prospectus relates to the sale of up to 10,575,962 shares of our common stock by certain existing holders of the securities.As of June 10, 2010, 10,575,962 shares of common stock are issued and outstanding.All costs associated with this registration will be borne by us. This is our initial public offering.The shares of our common stock are not currently traded: our securities are not listed on any national securities exchange or the Nasdaq Stock market. Upon the effectiveness of this prospectus: the Selling Shareholders may sell the shares as detailed in the section entitled "Plan of Distribution." The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Each of the selling stockholders may be deemed to be an "underwriter," as such term is defined in the Securities Act of 1933. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained.As of June 10, 2010, we have 10,575,962 common shares issued and outstanding. Our common stock is not traded on any exchange or in the over-the-counter market.After this Registration statement becomes effective, we expect to have a broker dealer file an application with the National Association of Securities Dealers, Inc. for our common stock to be eligible for trading on the OTC Bulletin Board. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE "RISK FACTORS" BEGINNING ON . You should rely only on the information provided in this prospectus or any supplement to this prospectus and information incorporated by reference.We have not authorized anyone else to provide you with different information.Neither the delivery of this prospectus nor any distribution of the shares of common stock pursuant to this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENCE. Dealer Prospectus Delivery Obligation Until [90 days from the date of effectiveness], all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments. Subject to Completion, the date of this Prospectus is , 2010. All dollar amounts in this prospectus are in U.S. dollars. 2 TABLE OF CONTENTS TABLE OF CONTENTS PART I - INFORMATION REQUIRED IN PROSPECTUS Page No. PROSPECTUS SUMMARY 1 RISK FACTORS 4 CAPITALIZATION 12 FORWARD LOOKING STATEMENTS 12 OFFERING INFORMATION 13 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 13 DILUTION 13 SELLING SECURITY HOLDERS 13 PLAN OF DISTRIBUTION 19 DESCRIPTION OF THE SECURITIES BEING REGISTERED 22 INTERESTS OF NAMED EXPERTS AND COUNSEL 23 THE BUSINESS 25 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONOR PLAN OF OPERATION LEGAL PROCEEDINGS 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 MANAGEMENT 35 EXECUTIVE COMPENSATION 36 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 37 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FORSECURITIES ACT LIABILITIES 39 FINANCIAL STATEMENTS F-1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS 52 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 52 INDEMNIFICATION OF DIRECTORS AND OFFICERS 52 RECENT SALES OF UNREGISTERED SECURITIES 52 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 53 UNDERTAKINGS 54 We have not authorized anyone to provide you with information different from that contained in this prospectus.The Selling Stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of common stock. 3 PROSPECTUS SUMMARY The following prospectus summary is qualified in its entirety by, and should read in conjunction with, the more detailed information and our Financial Statements and Notes thereto appearing elsewhere in this prospectus.This summary does not contain all of the information you should consider before investing in our common stock.You should read the entire prospectus carefully. Our Company - Classic Rules Judo Championships, Inc. Classic Rules Judo Championships, Inc. (“We” or the “Company”) was originally formed as Blue Ribbon Pyrocool, Inc. a Delaware corporation November 16, 2005, as a wholly owned subsidiary of Puritan Financial Group, Inc., a company traded on the Pink OTC Markets, Inc.On December 23, 2005 a majority of the shareholders approved the spin-off of the Company to the shareholders of record as of December 26, 2005.The payment date was not determined at that time, but subsequently will be set upon the declaration of the effectiveness of this registration statement.Subsequent to its formation and prior to being renamed, the Company had no revenues or operations. On July 15, 2008 the Company executed a Memorandum of Understanding entitled “Management's Global Agreement” (the “MOU”) with Classic Rules Judo Championships, Inc. and Mr. Chris Angle.Under such MOU the Company would change its name and pursue the business of Classic Rules Judo Championships. We intend to establish and promote tournaments for the Olympic sport of judo.Contestants will pay a fee to enter the contest and vie to become the winner of the first and primary tournament which will be known as the World Open Classic Rules Judo Championships. We plan to apply through a FINRA member broker dealer for OTC-Bulletin Board listing after our Registration Statement is declared effective.Management believes that listing on the OTC-Bulletin will position the Company to find financing to progress its business plan forward. We are a development stage company and have generated no revenues to date; we have minimal assets, and have incurred losses since inception.From inception through the year ending December 31, 2009 we experienced a net loss of ($30,828).This net loss was contributed to by the organization expenses.For the year ending December 31, 2009, we experienced a net loss of ($8,319).This net loss was contributed to by the organization expenses.For the year ending December 31, 2008, we experienced a net loss of ($22,167).This net loss was contributed to by general & administrative expenses for the issuance of shares in lieu of salaries, additional organization fees and the expense to effectuate the spin-off from Puritan Financial Group, Inc.In our December 31, 2009 and 2008 year-end financials, our auditor issued an opinion that our financial condition raises substantial doubt about the Company's ability to continue as a going concern. Our principal executive office is located at 100 Research Drive, Suite 16, Stamford, CT 06906 and our telephone number is (203) 327-6665. The terms “Classic Rules,” “The Company,” “we,” “us” and “our” as used in this prospectus refer to Classic Rules Judo Championships, Inc. 4 About The Offering The following is a brief summary of the offering: Securities being offered: 10,575,962shares of common stock being held by current shareholders at par value $0.001 per share.The shares being registered in this prospectus are held by shareholders.We issued shares to these shareholders via private placements in exchange for an investment in our Company or as payment for assets or services. Offering price per share: The offering price of the common stock is $0.01 per share.We plan to ask a broker dealer to apply on our behalf with the Over-the-Counter Bulletin Board electronic quotation service to allow the trading of our common stock after this prospectus is declared effective by the U. S. Securities and Exchange Commission.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transaction negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Offering Period: As soon as practical after approval of Registration Our Common Stock: This is our initial registration.There is not currently a market for our common stock.We intend to list our shares on the Over-the-Counter Bulletin Board, or OTCBB, but our stock has not been approved for trading on the OTCBB as of the date of this prospectus.We cannot determine if an active market will develop for our common stock.Additionally, we cannot determine or predict the price at which our common stock will initially trade.The selling shareholders will sell at a price of $0.01 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Use of Proceeds: We will not receive any proceeds from the sale by selling shareholders of our common stock. Risk Factors See "Risk Factors" and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in our common shares. OTC/BB symbol Not applicable.We are not trading on any exchange.We intend to have a broker dealer file an application on behalf of the Company for listing on the OTC-Bulletin Board following the effectiveness of this Registration Statement. 5 Summary Financial Information The summary financial information presented below is derived from and should be read in conjunction with our financial statements, including notes thereto, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing elsewhere in this prospectus. For the Three Months Ended For the Year Ended Period from inception March 31, December 31, (November 16, 2005) to March 31, 2010 (Unaudited) (Unaudited) Revenues $ $
